658 S.W.2d 563 (1983)
Robert L. TEAKELL, Petitioner,
v.
PERMA STONE COMPANY, et al., Respondents.
No. C-2085.
Supreme Court of Texas.
October 5, 1983.
Rehearing Denied November 9, 1983.
Jamail, Kolius & Mithoff, Richard Mithoff and Nat B. King, Houston, Edwards, Perry, McMains & Constant, Russell H. McMains, Corpus Christi, for petitioner.
Jones & Whitaker, O.F. Jones, III, Victoria, John C. Allen, Houston, Edward J. Ganem, Victoria, for respondents.
WALLACE, Justice.
This is a companion case to Varela v. American Petrofina Company of Texas, Inc., 658 S.W.2d 561, decided by this Court on this date. Application for Writ of Error was granted on the sole point addressed in Varela and our opinion in that case disposes of the issue here. We reverse the judgment of the court of appeals. 653 S.W.2d 483.
We hold that the trial court did not err in refusing to submit a special issue to the jury inquiring as to the negligence of National Steel Products Company, the employer of Robert L. Teakell.
We reverse the judgment of the court of appeals and affirm the judgment of the trial court. We render judgment that Robert L. Teakell recover as per the judgment of the trial court.